Case: 3:19-cr-50026 Document #: 4 Filed: 04/16/19 Page 1 of 1 PagelD #:30

Minute Order Form (0697)

United States District Court, Northern District of Illinois

 

 

 

 

 

 

 

 

 

Name of Assigned Judge or ieee PSS Sitting Judge if Other lain D. Johnston
Magistrate Judge i eS i EIN H ART than Assigned Judge
CASENUMBER| y9OR50°0 25 DATE 4/16/2019
CASE USA v. Luis Alfredo Delacruz
TITLE
GRAND JURY PROCEEDINGS
DOCKET ENTRY:

 

 

HONORABLE JUDGE JAIN D. JOHNSTON

Judge Iain DSJohnston

 

Courtroom Deputy Initials: S

The Grand Jury for the May 2018 Session, a quorum being present,
returns the above-entitled indictment in open Court this date before

j

 

 

 
